In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 05-4113
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                               v.

SERGIUS A. RINALDI,
                                          Defendant-Appellant.
                         ____________
           Appeal from the United States District Court
                for the Central District of Illinois.
            No. 01 CR 30110—Richard Mills, Judge.
                         ____________
     ARGUED APRIL 3, 2006—DECIDED AUGUST 31, 2006
                      ____________


  Before BAUER, EASTERBROOK, and WOOD, Circuit Judges.
  BAUER, Circuit Judge. After protracted proceedings
before the district court, Sergius A. Rinaldi pleaded guilty
to the charges of mail fraud, 18 U.S.C. § 1341, and obstruc-
tion of justice, 18 U.S.C. § 1518. The plea was accepted
by the court, and judgement was entered on March 25,
2002. Before sentencing, Rinaldi moved to withdraw the
plea based upon claims of actual innocence. He argued, in
part, that his behavior was the result of Adult Attention
Deficit Disorder, and that the disorder, which was diag-
nosed after he entered his plea, negated his capacity to form
the requisite mens rea for the crimes. The district court
denied his motion and sentenced him to 21 months’ impris-
onment and a fine of $500,000. Rinaldi appeals the denial
2                                                 No. 05-4113

of his motion to withdraw the guilty plea, his sentence and
fine, and other procedural matters before the district court.
We affirm.
  Rinaldi’s case is not new to this Court. During the
course of the legal proceedings against him we have
heard two interlocutory appeals through which we had
the opportunity to establish the history of the matter. See
In re Grand Jury Proceedings, 280 F.3d 1103 (7th Cir.
2002); United States v. Rinaldi, 351 F.3d 285 (7th Cir.
2003). In the interest of efficiency, we relate only those facts
relevant to the instant appeal.


                      I. Background
   Sergius A. Rinaldi, D.M.D., is an orthodontist with offices
in Edwardsville and Springfield, Illinois. Part of
his practice involved the treatment of wards of the state
of Illinois, who were under the protection of the Illinois
Department of Children and Family Services (DCFS), and
individuals who received Medicaid assistance through the
Illinois Department of Public Aid (IDPA). From 1994 to
2001, Rinaldi submitted claims for payment to these two
departments; some of these claims were for services not
rendered.
  In January 2001, Rinaldi received a grand jury sub-
poena demanding the production of records pertaining to
these billings. The subpoena covered his original case files
and forms for certain patients, appointment books and logs,
patient sign-in sheets, and records of cancellation. These
records were never produced. At a contempt hearing on the
matter, the government presented evidence that Rinaldi
had concealed the files and documents after receiving the
subpoena. The district court held Rinaldi in contempt and
ordered him to be imprisoned and fined until the material
was produced. We affirmed this decision in In re Grand
Jury Proceedings, 280 F.3d 1103 (7th Cir. 2002). On
No. 05-4113                                                 3

November 8, 2001, Rinaldi was indicted for executing a
scheme to defraud the Medicaid system in the state of
Illinois and obstructing justice.
  In late February 2002, with the aid of counsel, Rinaldi
negotiated with the government and pleaded guilty to one
count of fraud and one count of obstructing justice. The
district court conducted a full Rule 11 hearing and entered
judgment on March 25, 2002. The sentencing hearing was
initially scheduled for the following June 24, but was
repeatedly deferred at the request of both parties.
  On January 29, 2003, Rinaldi moved to withdraw his
guilty plea based upon a two-prong claim of actual inno-
cence. Primarily, he argued that he had recently discovered
that he submitted invoices using a “bundled fee”, not a “fee
for services,” system. The bundled fee system would have
allowed him to bill a flat rate for a package of services
regardless of whether they were actually performed.
Alternatively, he claimed that any mistakes he made in
record-keeping and billing were the result of his newly
diagnosed, but pre-existing, DSM IV condition of Adult
Attention Deficit Disorder (AADD), not criminal intent. The
district court denied his motion, holding that both of these
claims were available prior to his having entered his plea,
and that they ran contrary to his testimonial admission of
guilt at the plea colloquy.
  The defense moved to have the district court reconsider
the denial of his motion to withdraw the guilty plea. In his
motion, Rinaldi argued that prior to pleading guilty he
believed he properly billed Medicaid under the bundled-
fee system. He submitted that the government misrepre-
sented that the billing procedure was illegal, and promised,
but failed, to provide legal support for this argument. It was
only after the government’s failure to produce the support-
ing law that he learned IDPA paid for services with the
bundled-fee agreement. While this motion was pending, the
4                                              No. 05-4113

district court ordered Rinaldi to undergo a custodial
psychological exam to test the veracity of his AADD claim.
The defendant filed an interlocutory appeal protesting the
custodial exam, and we reversed the order. United States v.
Rinaldi, 351 F.3d 285 (7th Cir. 2003). On remand, the
district court appointed Dr. Sue Moriearty, Ph.D., ABPP, to
conduct a non-custodial examination. Additionally, Dr.
Phillip E. Bornstein, M.D., FAPA, and his assistant, Helen
P. Appleton, Ph.D., were hired as experts for the govern-
ment. In their reports submitted to the court, all three
doctors concluded that Rinaldi had the mental capacity to
form the requisite intent to submit fraudulent bills and
obstruct justice.
  The defendant submitted reports from Robert Chapman,
M.D., and George Athey, Jr., Ph.D., ABPP, a clinical
psychologist and neuropsychologist. Dr. Chapman diag-
nosed Rinaldi with AADD and opined that the condi-
tion would diminish his capacity to form the requisite
criminal intent. Dr. Athey reported that, in his opinion,
Rinaldi was incapable of forming the intent necessary
to carry out the crimes as charged. After reviewing the
reports and the entirety of the record, the district court
denied Rinaldi’s motion to reconsider. Judge Mills held that
even the presence of the AADD symptoms did not preclude
Rinaldi’s capacity to form the requisite mens rea. United
States v. Rinaldi, 347 F.Supp.2d 594, 600 (C.D. Ill. 2004).
Regarding the bundled-fee system, the court further held
that the IDPA did not allow this invoice method, and that
any evidence or argument regarding the claim was avail-
able to Rinaldi contemporaneous with his plea; thus it was
not new evidence warranting a withdrawal of the plea. Id.
at 604. Rinaldi filed a subsequent motion to reconsider the
denial of his motion to reconsider. This, too, was denied.
The district court set the sentencing hearing for April 25,
2005.
No. 05-4113                                                5

   Following the denial of his motions to reconsider, Rinaldi
filed three successive motions to continue the sentencing
hearing. In May 2005, he argued that he needed six addi-
tional months to conduct a statistical analysis of the impact
of his fraud. The methodology for this analysis consisted of
tracking down and interviewing the defendant’s former
patients about their past appointments and treatments.
Because of a delay in obtaining the necessary contact
information from the IDPA, the district court granted a
three month extension, but stated that it would be the final
continuance. Six months, the court warned, was “too long.”
Order 4, (May 25, 2005) (No. 144). Nevertheless, at the end
of July, the defendant requested an additional three months
to continue working on his statistical analysis and to ensure
the availability of crucial witnesses. The district court
granted Rinaldi the time necessary only to secure the
attendance of his expert witnesses. The sentencing hearing
was finally held over the course of three days on October 14,
17, and 18, 2005.
  Prior to the hearing, both parties filed sentencing memo-
randa. Rinaldi objected to the calculation of loss, certain
facts regarding his offense conduct, and his criminal intent
as described in the pre-sentence investigation report (PSR).
He also moved for a downward departure based upon his
claim of diminished capacity. The government moved for an
upward departure, arguing that any difficulty in calculating
the loss caused by Rinaldi’s scheme was the result of his
own obstruction of justice.
  At the hearing, both parties re-presented their evidence
submitted in consideration of the motion to reconsider
Rinaldi’s motion to withdraw his guilty plea. Doctors Athey
and Chapman testified for the defendant consistent with
their previously filed reports. Dr. Chapman, however,
acknowledged under questioning that if the evidence of
defendant’s conduct was as the government described, it
would show “intentional conduct” requiring some “executive
6                                                No. 05-4113

function” and “decision-making,” and that to carry out the
fraud for multiple patients, as Rinaldi did, would be “an
intentional act.” Sentencing Hr’g Tr., Vol. I at 122-25, Oct.
14, 2005.
  The government presented testimony from Rinaldi’s
former employees and their medical experts. The employees
detailed Rinaldi’s specific fraudulent conduct in billing for
services not rendered and his having removed records from
his office after receiving the government subpoena. Dr.
Bornstein testified that Rinaldi’s consistent alteration of
one patient’s records reflected a “systematic, calculated
behavior.” Sentencing Hr’g Tr., Vol. II at 450, Oct. 17, 2005.
He further opined that based upon prior testimony intro-
duced at the hearing, and his personal evaluation of the
defendant, Rinaldi had both the capacity to form the
requisite mens rea, and to conform his actions to the
demands of the law. Finally, the court heard the testimony
of Susan K. Jackson, an auditor for the Illinois State Police
Medicaid Fraud unit, who summarized the evidence
supporting the loss calculation in the PSR.
  When calculating Rinaldi’s sentence, the district court
adopted the recommendations of the PSR and found an
offense level of 14, criminal history category of I; yielding a
Guideline range of 15 - 21 months. After examining the
factors presented in 18 U.S.C. § 3553(a), the court rejected
both parties’ requests for “departures,” and sentenced
Rinaldi to 21 months’ imprisonment and a fine of $500,000,
$250,000 per count.
  On appeal Rinaldi claims the court erred in (1) denying
his motion to withdraw his guilty plea, (2) denying his
motion for continuance to determine the impact of his
fraudulent scheme, and (3) the reasonableness of his
sentence. We address these claims in sequence.
No. 05-4113                                                7

                       II. Analysis
A. The Motion to Withdraw His Guilty Plea
  Rinaldi submits that because he presented evidence of his
actual innocence, the district court erred in denying
his motion to withdraw the guilty plea. The right to with-
draw a guilty plea is not absolute. United States v. Bradley,
381 F.3d 641, 645 (7th Cir. 2004). Once his plea was
accepted by the court, withdrawal was available only upon
his showing a “fair and just reason” to do so. FED. R. CRIM.
P. 11(d)(2)(B); see also United States v. Bennett, 332 F.3d
1094, 1099 (7th Cir. 2003). This is no mean feat. Guilty
pleas are not to be treated as a strategic maneuver by the
parties, and we presume the verity of the defendant’s
statements made at a Rule 11 colloquy. United States v.
Silva, 122 F.3d 412, 415-16 (7th Cir. 1997); United States v.
Messino, 55 F.3d 1241, 1248 (7th Cir. 1995). Being legally
innocent of a crime, however, is a fair and just reason to
withdraw a guilty plea. United States v. Groll, 992 F.2d 755,
758 (7th Cir. 1993). We review the district court’s factual
findings as to whether the defendant presented a “fair and
just reason” for clear error. Bradley, 381 F.3d at 645. The
district court’s overall decision on Rinaldi’s motion to
withdraw the guilty plea is reviewed for an abuse of
discretion. Id. at 644.
  In examining a motion to withdraw a guilty plea, the
district court has three options: it can permit the with-
drawal of the plea, conduct an evidentiary hearing, or deny
the motion with an explanation as to why the evidence
is insufficient or incredible. Silva, 122 F.3d at 415. The
district court below considered substantial evidence from
both parties when hearing Rinaldi’s motion to reconsider
the court’s denial of his motion to withdraw the guilty plea.
Judge Mills’s opinion on the matter reviewed the medical
reports and testimony of Dr. Chapman and Dr. Athey for
the defendant, and Dr. Moriearty and Dr. Bornstein for the
8                                                No. 05-4113

government. Dr. Chapman diagnosed Rinaldi with AADD,
but noted that the defendant’s limitations stemming from
the diagnosis “did not rise to the level of incompetence to
plead, stand trial, or proceed.” Rinaldi, 347 F.Supp.2d at
598. Further, Dr. Chapman acknowledged that there was no
clinical evidence indicating that Rinaldi was incapable of
forming the requisite mens rea during the relevant period.
  The district court then compared this testimony to that of
Dr. Moriearty and Dr. Bornstein, neither of whom di-
agnosed Rinaldi with AADD. Dr. Moriearty specifically
opined that even if the defendant’s symptoms were such
as he presented or exaggerated in her examination, they
would not render him incompetent to form the specific
intent necessary to commit the crimes as charged. Dr.
Bornstein had a similar conclusion. He found that, while
Rinaldi did have a narcissistic personality disorder, the
defendant presented no mental defect that would pre-
vent him from possessing the necessary mens rea for the
crime, or to be capable of assisting his attorney in the
plea negotiations or entering the plea itself. Additionally,
Dr. Bornstein observed that during the period in which
Rinaldi alleged a diminished mental capacity from AADD,
he was able to build and maintain a successful dental
practice with offices in two separate cities. In Dr.
Bornstein’s final opinion, Rinaldi’s intellectual capacity was
not diminished, but was instead above average.
  Following this detailed review of the medical evalua-
tions submitted by both parties, the district court concluded
that “the Defendant’s AADD diagnosis did not prevent him
from forming criminal intent. Accordingly, he has not
presented a claim of actual innocence as to that issue.”
Rinaldi, 347 F.Supp.2d at 600. In making this finding, the
district court explicitly agreed with the testimony of Dr.
Moriearty and Dr. Bornstein, explaining that it was
particularly persuaded by Rinaldi’s ability to carry on his
successful practice during the same period he claimed to be
No. 05-4113                                                  9

of such a diminished mental capacity. Further, the district
court later reconsidered the entirety of this information at
the three-day sentencing hearing, and again rejected
Rinaldi’s claims of diminished capacity. Given the weight of
the evidence from the medical experts, we cannot find that
the district court clearly erred in holding that Rinaldi failed
to present credible evidence of being incapable to form the
specific intent necessary to carry out crimes as charged.
  Rinaldi’s claim of factual innocence based upon his
alleged bundled-fee billing arrangement is similarly
unpersuasive. He argues that the IDPA permitted a pro-
rated billing scheme such as his, and that he pleaded guilty
only as a result of the government’s hollow promise to
demonstrate the system’s impermissibility. The genesis of
this claim was a policy statement drafted by David Spinner,
a contract administrator with the state of Illinois. The
document was produced in discovery and asserted that a
dentist may bill for monthly adjustments “whether he sees
the patient or not. Monthly payments will be made
for approved treatment as long as the client remains
eligible and is in active treatment.” Rinaldi, 347 F.Supp.2d
at 602. In a letter dated March 5, 2002, however, the
Government wrote to defense counsel:
    [T]he Illinois Department of Public Aid has disavowed
    this memorandum and clarified that in all instances,
    IDPA would deny payment for any claim for orthodontia
    service when a child is not physically present to receive
    the service. The ‘final’ word on that subject came from
    Steven Bradley, the head of the Bureau of Comprehen-
    sive Health Services for IDPA. According to Mr.
    Bradley, that has always been the policy of IDPA and
    the author or [policy statement] is simply wrong.
347 F.Supp.2d at 602. Further, David Spinner testified to
these facts at the sentencing hearing. He stated that this
policy statement was an erroneous interpretation of the
10                                              No. 05-4113

contract administrator’s Office Reference Manual, and
that it was produced only in response to the government’s
discovery request. The statement was never distributed
to dental providers during the period in which Rinaldi
perpetrated his fraud, and it was disavowed by his superi-
ors within a month of its being offered to the government.
  After hearing this testimony, the district court found
the disavowed Spinner memo, which formed the core of
Rinaldi’s argument,“irrelevant.” Sentencing Hr’g Tr., Vol. I
at 238, Oct. 14, 2005. Particularly persuasive was the fact
that the “bundled-fee” scheme was never discussed prior to,
or during, the time of the fraud. Further, the court noted
that Rinaldi’s argument was contradicted by the general
handbook provided to participants in the Illinois Medical
Assistance Program, to which Rinaldi was subject. This
general handbook provided that unkept appointments are
not subject to payment. In light of this evidentiary analysis
by the district court, and the ongoing inability of the
defendant to demonstrate how he could have been misled
after the fact by the government’s representations of his own
fee system, Rinaldi’s bundled-fee claim fails.
  Further, we are definitively not persuaded that the
district court made a mistake in its evidentiary findings
on either of Rinaldi’s claims to demonstrate a fair and
just reason to withdraw his guilty plea. United States v.
Mendoza, 2006 WL 2290702, No. 05-3323. slip op. at 5 (7th
Cir. Aug. 10, 2006) (internal quotation omitted). We
find that the court did not abuse its discretion.
No. 05-4113                                                 11

B. Denial of Motion for Continuance
   Rinaldi argues next that the district court erred in
denying him the entire six months he requested to calculate
the loss attributable to his fraud. A district court’s decision
to deny the continuance of the sentencing hearing will be
upheld absent an abuse of discretion. Zambrella v. United
States, 327 F.3d 634, 638 (7th Cir. 2003). To demonstrate
such an abuse, Rinaldi must show that he was actually
prejudiced by the court’s refusal to grant the continuance.
United States v. Rodgers, 755 F.2d 533, 539-40 (7th Cir.
1985) (citing Morris v. Slappy, 461 U.S. 1, 11-12 (1983);
“broad discretion must be granted trial courts on matters of
continuances; only an unreasoning and arbitrary insistence
upon expeditiousness in the face of justifiable request for
delay violates the right to the assistance of counsel.”
(Internal quotations omitted)). Rinaldi claims the district
court’s decision prejudiced his ability to compile data that
would have both negated his criminal intent and estab-
lished the loss incurred by his fraud. As discussed above,
the question of intent was settled on March 25, 2002, when
Rinaldi voluntarily pleaded guilty. Regarding the determi-
nation of loss, any prejudice he suffered was at his own
hands.
  Rinaldi first made the court aware of his intent to conduct
a statistical sampling on the impact of his fraud on Novem-
ber 22, 2002. This was nine months after he pleaded guilty
and more than three years before his sentencing hearing.
Instead of following through with the study, however,
Rinaldi apparently put the matter on hold and focused on
withdrawing his guilty plea. During this time, he moved for,
and was granted three continuances of his sentencing. It
cannot be said that the district court arbitrarily insisted
upon expeditiousness. See id. Contrarily, Judge Mills
granted Rinaldi permission to issue a subpoena to the
relevant state agencies to aid in his project. Then, in May
2005, when Rinaldi moved for a continuance to finalize the
12                                               No. 05-4113

study, the district court again granted his motion, allowing
three additional months, providing an explicit warning that
it would be the “final continuance.” Order, 4, (May 25, 2005)
(No. 144).
  Further, in United States v. Robbins, 197 F.3d 829 (7th
Cir. 1999), we upheld the district court’s decision in pro-
ceeding to sentencing over defense counsel’s objection only
four months after trial. 197 F.3d at 847-48. When consider-
ing whether Robbins had been prejudiced by the denied
continuance, our decision relied on, inter alia, the likelihood
that additional time would have yielded information useful
at sentencing. Id. Rinaldi’s analytical methodology relied
upon locating and interviewing former patients regarding
their dates of treatment. These patients, we keep in mind,
were child or teenage wards of the state at the time of
alleged treatment, and the dates in question ranged as far
back 1994. The likelihood of their remembering or having
maintained records on such matters for this length of time
is questionable, thus casting doubt over the usefulness of
the analysis as a whole.
  Additionally, we note that the entire purpose of the
statistical analysis was to reconstruct data that had been in
Rinaldi’s possession; data that he admitted concealing from
the government. We find it hard to place blame for the
outcome of Rinaldi’s own actions on the shoulders of the
district court. Considering the span of years between the
entry of Rinaldi’s guilty plea, the multiple continuances
granted by the district court, and the questionable value of
the analysis, we cannot find that no reasonable person
would agree with the district court’s denial of defendant’s
motion.
No. 05-4113                                                   13

C. Reasonableness of the Sentence
  Lastly, Rinaldi argues that the district court erred in
failing to grant him a “downward departure” in his prison
sentence and for imposing a fine of $500,000. After United
States v. Booker, 543 U.S. 220 (2005), the concept of “depar-
tures” is outmoded; we review the district court’s sentencing
decisions for unreasonableness. 543 U.S. at 264; United
States v. Wallace, 2006 WL 2338021, No. 05-3675, slip op.
at 4 (7th Cir. Aug. 14, 2006); United States v. Arnaout, 431
F.3d 994, 1003 (7th Cir. 2005). “District courts are aided in
their determination of reasonableness via a mandatory
examination of the factors set forth in 18 U.S.C. § 3553(a).”
United States v. Lister, 432 F.3d 754, 761 (7th Cir. 2005). A
sentence that falls within a properly calculated Guidelines
range is entitled to a rebuttable presumption of reasonable-
ness. See United States v. Mykytiuk, 415 F.3d 606, 608 (7th
Cir. 2005). Where the sentence falls outside of the Guide-
lines range, however, it is incumbent upon the district court
to provide a sound justification according to the § 3553(a)
factors. United States v. Dean, 414 F.3d 725, 729 (7th Cir.
2005). The greater the divergence, the greater the justifica-
tion we seek to aid our review.
  At the close of sentencing, the district court adopted the
findings made in the PSR1 and properly calculated Rinaldi’s
Guideline range at 15-21 months. After considering numer-
ous issues that fall within the ambit of the §3553(a), Judge
Mills imposed a sentence of 21 months’ imprisonment. On
appeal, Rinaldi argues that the district court failed to
properly adjust his sentence for his “diminished capacity or
mental status.” This argument, however, makes no citations



1
  Contrary to Rinaldi’s argument, it is well settled Circuit case
law that such findings need be made by a preponderance of
the evidence only, not beyond a reasonable doubt. See United
States v. Welch, 429 F.3d 702, 704-05 (7th Cir. 2005).
14                                               No. 05-4113

to the record, and ignores the full rehearing of both parties’
expert medical testimony that consumed the majority of the
sentencing rehearing. In holding that there was no basis to
grant a sentence below the Guideline range, the district
court reflected on the personal success of Rinaldi’s practice
and the impact that his fraud had on the taxpayers of the
state of Illinois and the federal government. See Dean, 414
F.3d at 729 (point-by-point analysis of each sentencing
factor not required). We therefore decline to find Rinaldi’s
21 months’ term of imprisonment unreasonable, see Lister,
432 F.3d at 761 (citing United States v. George, 403 F.3d
470, 472-73 (7th Cir. 2005)), and turn next to the district
court’s imposition of the $500,000 fine.
  Both 18 U.S.C. §§ 1341 and 1347 provide for the imposi-
tion of a fine in addition to a term of imprisonment. For
Rinaldi’s offense level of 14, the suggested Guidelines fine
is $4,000 - $40,000. U.S.S.G. § 5E1.2(c)(3). The statutory
maximum amount is limited to no more than $250,000 per
offense for individuals. 18 U.S.C. § 3571(b)(3). At sentenc-
ing, the district court properly calculated the Guidelines
fine, reviewed the defendant’s ability to pay as set forth
in the PSR, and then imposed the statutory maximum:
fining Rinaldi $500,000; $250,000 per offense. Rinaldi
claims the court erred in its findings on his ability to pay
and in imposing the maximum fine.
  The district court, however, did not clearly err in rely-
ing on the only complete financial information with which it
was provided. See United States v. Olson, 450 F.3d 655, 683-
84 (7th Cir. 2006). Despite Rinaldi’s claim that the district
court relied on outdated financial data contained in the
original and revised PSR (March 31, 2003, and August 31,
2005, respectively), he failed to raise any objections on this
point before or during his sentencing. Indeed, the only
updated financial information to which he directs our
attention is contained in an incomplete United States
Probation Office questionnaire, labeled Defendant’s Exhibit
No. 05-4113                                                 15

64 at the sentencing hearing. As he notes, the document
was considered at sentencing, but only as evidence of the
defendant’s mental state. In reviewing the value of the
information contained therein, the district court noted that
Rinaldi “was told upon several occasions by the probation
office to fill out [the] financial forms and did so but only
partially and did not do so completely. . . .” Sentencing Hr’g
Tr., Vol. I at Tr. 22, Oct. 14, 2005. We fail to find the
district court made a definite mistake in relying on informa-
tion to which the defendant did not object, and for which he
provided no reasonable alternative.
  In examining the value of the fine, we review the district
court’s decision to impose the statutory maximum for
unreasonableness. Booker, 543 U.S. at 264; Arnaout, 431
F.3d at 1003. As with all sentences outside of the suggested
Guidelines range, we look to see if the district court has
given us an adequate explanation for its divergence. “In
doing so, we consider all of the district court’s reasons, oral
and written alike.” Wallace, No. 05-3675 at 12. Because the
fine imposed was more than twelve times the Guidelines
suggestion, however, the district court’s reasons must be
particularly compelling. United States v. Jordan, 435 F.3d
693, 697 (7th Cir. 2006) (affirming district court’s imposi-
tion of statutory maximum sentence 103 months above the
Guidelines’ range). They are.
 At sentencing, Judge Mills gave the following statements
when considering the mandate of § 3553(a):
    [T]he Court does feel that Dr. Rinaldi has committed a
    terrible crime against the people of Illinois, not heinous,
    not involving physical touching or injury, but he has
    bilked the taxpayers out of a tremendous amount of
    money. And we will never know the exact amount of
    that.
Sentencing Hr’g Tr., Vol. III at 690, Oct. 18, 2005. Further,
he specifically noted that
16                                              No. 05-4113

     [h]e’s no better than a highwayman that pulls his
     pistols and [says] stand and deliver. And he has taken
     the taxpayers of Illinois and taxpayers of the United
     States right down the pea patch. I don’t know the exact
     amount [of his fraud], none of us do. But we know that
     he’s well-to-do, he’s been eminently successful in his
     practice. His net worth stands at $2,340,200.
Id. at 688. This doubt regarding the extent of the fraud, the
court noted, existed in part “because of the actions of the
defendant.” Id. at 689. Moments before announcing
the sentence, the district judge expressed his concern
“whether the sentence that I’m going to give will be a
deterrence adequate enough.” Id. at 690. In the court’s
subsequent written opinion, it again recited the Guidelines
suggested fine, and concluded that, pursuant to
§ 3553(a)(6), “that a fine within that range would not
adequately reflect the seriousness of the offense or provide
just punishment for the offense.” Opinion, 10 (Oct. 20, 2005)
(No. 181). This statement also strikes at the heart
of § 3553(a)(2)(A) and (B) and dovetails neatly with the
court’s characterization of Rinaldi’s crimes.
  Ultimately, the district court’s statements evidenced its
open concern for the magnitude of Rinaldi’s fraud, the
difficulty encountered in ascertaining the full extent of
the impact—the fault for which lay with the defendant’s
admitted obstruction of justice—and the possibility that
Rinaldi may have benefitted from that obstruction. The
Guidelines range, Judge Mills repeatedly noted, simply
did not reflect the degree of harm the defendant had caused.
Id. at 698. But the court distinguished the impact of
Rinaldi’s crime as one of non-violence and chose
not increase his term of imprisonment, but opted instead to
increase the fine; punishing the perpetrator with a correlate
of his own crime. Because of this thorough analysis of the
nature, circumstances, and seriousness of the offense in
consideration of § 3553(a), we cannot say that the district
No. 05-4113                                              17

court’s sentence was unreasonable. See United States v.
Walker, 447 F.3d 999, 1008 (7th Cir. 2006).


                     III. Conclusion
  For the foregoing reasons, the defendant’s guilty plea and
sentence are AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—8-31-06